t c memo united_states tax_court may t rakow petitioner v commissioner of internal revenue respondent docket no filed date glen t dobosz and marios n karayannis for petitioner karen p wright for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency in petitioner’s federal gift_tax for the taxable_year in the amount of dollar_figure the issue for decision is the fair_market_value of stock given by petitioner to her children and grandchildren unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in elgin tllinois at the time the petition was filed tllinois hydraulic construction co ihc has been owned by the rakow family since during ihc had outstanding big_number shares of common_stock and no preferred_stock on date petitioner gave a total of big_number shares of ihc common_stock to her children and grandchildren petitioner reported the gifts of the big_number shares of ihc stock on a form united_states gift and generation-skipping_transfer_tax return petitioner’s gift_tax_return valued the big_number shares of ihc common_stock at dollar_figure or dollar_figure per share on a minority basis respondent determined the value of the big_number shares of ihc to be dollar_figure or dollar_figure per share ona minority basis thc is a general contractor engaged in the construction of industrial and commercial buildings sewage and water treatment plants and underground utilities primarily in northern tllinois ihc obtained its work through bids some requests for bids such as those for public or municipal jobs were advertised in contrast the utilities that is the power and telephone_companies would send invitations to bid to ihc and other preselected companies ihc performed most of its contracts alone without subcontracting significant portions of the work thc has done work for the utilities for about years two of its major clients were ameritech a telephone company and commonwealth edison a power company in the 5-year period spanning fiscal years ended date through these two major clients contributed from to percent of its revenues thomas rakow mr rakow petitioner’s son has been president of ihc since the early 1980’s petitioner also was a full-time officer of ihc ihc paid mr rakow and petitioner as follows year ended mr rakow petitioner date dollar_figure dollar_figure date big_number big_number date big_number big_number date big_number big_number date big_number big_number ihc’s income statement for its fiscal_year ended date prepared by independent auditors reports the following revenues dollar_figure cost of revenue big_number gross_profit from operations big_number operating_expenses big_number income from operations big_number interest_expense big_number other income net of other expense big_number income before taxes big_number provision for income taxes big_number net_income big_number thc’s fiscal revenues represent a 5-year compound growth of dollar_figure percent and a 3-year compound growth of percent ihc’s balance_sheet for date prepared by independent auditors reflects assets of dollar_figure and liabilities of dollar_figure for a net_worth of dollar_figure as of date ihc had doubtful receivables of dollar_figure this amount was excluded from the assets reported on the balance_sheet ihc had a line of credit with a bank but had no outstanding long-term debt an analysis of ihc’s income statements for its fiscal years ended date through reveals the following expressed in percentages of revenues discrepancies in arithmetic are due to rounding average average revenues -direct cost sec_88 _88 _89 _91 gross_profit -operating expenses _10 operating_profit -interest expense other income expense qo earnings before tax opinion the issue for decision is the fair_market_value of the ihc stock given by petitioner on date both parties rely upon their respective experts’ opinions in attempting to establish the correct fair_market_value fair_market_value is defined as ‘the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts ’ 411_us_546 quoting sec_20_2031-1 estate_tax regs expert opinion sometimes aids the court in determining valuation other times it does not see 92_tc_101 we evaluate such opinions in light of the demonstrated gualifications of the expert and all other evidence of value in the record see 94_tc_193 we are not bound however by the opinion of any expert witness when that opinion contravenes our judgment see id we may accept the opinion of an expert in its entirety see 74_tc_441 or we may be selective in the use of any portion thereof see 86_tc_547 when valuing stock in the absence of arm’s-length sales the following factors are taken into consideration the company’s net_worth prospective earning power and dividend-paying capacity and other_relevant_factors see sec_25_2512-2 gift_tax regs the other_relevant_factors include the good will of the business the economic outlook in the particular industry the company’s position in the industry and its management the degree of control of the business represented by the block of stock to be valued and the values of securities of corporations engaged in the same or similar lines of business which are listed on a stock exchange however the weight to be accorded such comparisons or any other evidentiary factors considered in the determination of a value depends upon the facts of each case id petitioner’s expert petitioner presented the opinion of george h reddin of fmi corp a management consulting firm to the construction industry petitioner’s expert petitioner’s expert valued ihc on a minority interest basis at dollar_figure or dollar_figure per share petitioner’s expert first valued ihc according to the cost or asset approach beginning with the book_value of ihc on date of dollar_figure he made downward adjustments for taxes dollar_figure and a doubtful account receivable dollar_figure and an upward adjustment to bring the book_value of the depreciable assets to fair_market_value dollar_figure he also subtracted the cash_value of insurance dollar_figure to be valued as a nonoperating asset these adjustments resulted in an adjusted book_value of dollar_figure for the operating_assets in determining the adjustment to the depreciable assets petitioner’s expert used information on book values and estimated fair market values as of date given to him by ihc’s chief financial officer petitioner’s expert believes the estimated fair market values were based on quick sale auction values he concluded that ihc had no goodwill apart from its earnings capacity petitioner’s expert next valued ihc using a capitalization of earnings method he adjusted ihc’s pretax earnings upwards in some years and downwards in others to bring mr rakow’s salary in line with the industry average over the fiscal years through this adjustment averaged dollar_figure percent of revenues with a range of -0 to percent of revenues he then selected a capitalization rate using the market comparable approach a buildup approach and fmi’s experience for the market comparable approach petitioner’s expert chose publicly traded companies in construction or construction-related businesses and focused on their price earnings p e ratios he derived each company’s year range of p e ratios from standard poor’s stock reports ignoring those p e ratios over and those not calculable due to losses or zero profits which eliminated eight companies and truncated the range for one petitioner’s expert determined that the median of the midpoints of the companies’ ranges of p e ratios was a p e ratio of petitioner’s expert then considered the following factors and made adjustments of unspecified quantities in the directions indicated below for an end result of a pretax p e ratio in the range of to factor adjustment market diversification down product diversification none management depth down future earnings prospect none financial strength none access to capital markets down marketability down control up net effect down petitioner’s expert also calculated a capitalization rate using the buildup approach as follows risk-free rate equity risk premium average market return risk premium for size other risk factor sec_5 net cash-flow discount rate net_earnings discount--net cash-flow discount _0 net_earnings discount rate - average growth rate net_earnings cap rate for next year growth rate dollar_figure net_earnings cap rate for current_year petitioner’s expert started with the risk-free rate of return for the long-term treasury bond on date he consulted ibbotson associates stocks bonds bills and inflation yearbook to obtain the historical equity risk premium for stocks and the premium for small company stocks he determined an additional premium of percent was warranted when comparing ihc to the public companies petitioner’s expert considered ihc’s net_income and cash-flow to be the same because its capital expenditures approximated depreciation he assumed a growth rate of percent petitioner’s expert converted the after-tax capitalization rate of percent to pretax using a percent tax_rate he then concluded that the buildup approach yields a pretax earnings multiple of petitioner’s expert then stated that in fmi’s experience with actual transactions involving privately owned construction companies the pretax p e ratios ranged from to no data on these transactions appear in his report or elsewhere in the record ultimately p e ratio of is appropriate in this case petitioner’s expert concluded that a pretax as it implies a pretax investment return in the absence of growth of nearly percent a return allegedly consistent with fmi’s experience petitioner’s expert then applied this p e ratio of to various average and weighted average historic pretax earnings to current pretax earnings and to projected pretax earnings as estimated by ihc management as shown below the results of the earnings approach were lower than the value of the operation derived through the asset approach method book_value adjusted book_value capitalization capitalization capitalization capitalization capitalization of of of of of 5-yr 5-yr 3-yr 3-yr average adjusted earnings weighted avg adj earnings average adjusted earnings weighted avg adj earnings projected_earnings valuation dollar_figure big_number big_number big_number big_number big_number big_number it was petitioner’s expert’s opinion that the fair_market_value of ihc as an enterprise was dollar_figure nonoperating assets of dollar_figure for ihc on a majority basis of dollar_figure when added to the this resulted in a total value petitioner’s expert determined a minority discount by consulting market data using the median premiums_paid for control for each year from to according to mergerstat review petitioner’s expert calculated the corresponding implied minority interest discounts these discounts ranged in value from to the average control premium wa sec_35 the median premium wa sec_29 and the minority discount corresponding to the median premium wa sec_22 the figures were and respectively petitioner’s expert also looked at the houlihan lokey howard zukin control premium study that study reflected an average control premium of percent and a median control premium of percent for the third quarter of and average and median premiums of and percent respectively for the 12-month_period ended date the third quarter of included transactions and the 12-month_period ended date involved transactions petitioner’s expert converted the median premiums for these two periods to minority discounts of and percent respectively using the data from the two sources petitioner’s expert selected a minority discount of percent he applied this discount to the value of ihc obtained above leading to a value on a minority basis of dollar_figure or dollar_figure per share respondent’s expert respondent relies on the opinion of warren t jacobsen of horizon capital management respondent’s expert respondent’s expert valued the ihc stock at dollar_figure per share on a minority basis respondent’s expert first valued ihc using the market comparable approach he selected nine public companies on the basis of their products markets growth prospects and risks from the companies listed under standard industrial classification sic_codes general commercial contractors special trade contractors water sewer and utility contractors heavy construction and structural steel construction he determined the following market ratios for the nine companies price revenue price earnings before interest and taxes ebit price net and price book_value in a few cases the ratios could not be calculated because of deficit earnings respondent’s expert calculated an average of the comparable companies’ ratios for each type of ratio he then calculated another such average eliminating the companies with the highest and lowest values for each type ratio lastly he adjusted the latter averages to fit thc the adjustments mainly representing the difference in size between ihc and the comparable companies the resulting ratios were as follows p rev p ebit p net p book average dollar_figure dollar_figure dollar_figure dollar_figure average excl high low dollar_figure dollar_figure dollar_figure dollar_figure conclusion ihc dollar_figure dollar_figure dollar_figure dollar_figure respondent’s expert then calculated a value for ihc using these ratios weighting each of the four market comparison methods equally as shown minority weighted base multiple value weight value price revenue dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure price earnings dollar_figure big_number dollar_figure big_number price ebit dollar_figure big_number dollar_figure big_number price book big_number dollar_figure big_number dollar_figure big_number unadjusted value big_number because the market approach based on individual shares reflects a marketable minority value respondent’s expert applied a control premium of percent and then a marketability discount of percent for a result of dollar_figure which he rounded to dollar_figure respondent’s expert selected the 30-percent control premium on the basis of the average premiums of percent for all companies percent for contractors and engineering services and percent for construction companies respondent’s expert also valued ihc using the discounted cash-flow approach this approach is based upon estimates of future cash-flow discounted for the time_value_of_money and relative investment risks relying on ihc’s 5-year and 3-year averages and industry trends and forecasts respondent’s expert used the following growth rates year sec_1 through percent years through percent post-year percent he projected direct costs to be percent of revenues based on historical results industry averages and anticipated economic conditions on the basis of ihc’s operating_expenses exclusive of depreciation which averaged percent of revenues for the last years and percent for the last years respondent’s expert forecast operating_expenses pincite percent depreciation was forecast pincite percent of revenues he assumed a 40-percent tax_rate for combined federal and state income taxes for working_capital respondent’s expert selected percent of revenue the industry averages being to percent and ihc’s year average about percent after a review of historical results and discussion with management he projected capital expenditures to equal depreciation in the long term pincite percent of revenues respondent’s expert developed a discount rate using a weighted average cost of capital for a capital structure of percent equity and percent debt a structure intended to be reflective of the capital structures of companies in sic_codes and this resulted in a 13-percent discount rate the end result of the discounted cash-flow approach was a value for ihc of dollar_figure rounded respondent’s expert then averaged the results of the discounted cash-flow dollar_figure and the market comparable approach dollar_figure for a value of dollar_figure million or dollar_figure per share on a majority basis the 30-percent control premium previously selected by respondent’s expert translates toa minority discount of percent accordingly on a minority basis respondent’s expert concluded that a share of ihc stock is worth dollar_figure court’s analysis not unexpectedly each of the parties criticizes the opinion of the other’s expert we have considered each of the criticisms in our analysis petitioner has presented an asset-based value but with certain flaws in its methodology respondent’s expert has not presented us with a value based on the asset approach reasoning that because ihc is not a holding_or_investment_company the approach is not as appropriate as one based on income or market comparables also respondent’s expert opined that the asset approach is not as reliable for going concerns because of the difficulty of valuing intangibles the company’s net_worth is one of the factors to be considered see sec_25_2512-2 gift_tax regs and the asset-- based approach provides a value useful for comparison with the results of other approaches petitioner’s expert began with ithc’s date balance_sheet however there is little support for his dollar_figure downward adjustment for the purportedly uncollectible receivable also the adjustment for fair_market_value of the depreciable assets is based on the representation of ihc’s management and quick sale values rather than on independent appraisals of value in an orderly disposition -- - or as part of a going concern considering these weaknesses we believe that ihc’s value calculated on the basis of its assets is greater than the dollar_figure million postulated by petitioner’s expert dollar_figure million in operating_assets plus dollar_figure million cash_value of life_insurance the usefulness of the market approach is dependent on the comparables selected and the application of the variable chosen to the appropriate data we find that petitioner’s expert’s calculation of the p e and price book_value ratios is flawed in that it does not focus on the period of time close to the valuation_date but uses a median of the year ranges also he ignored all high values of these ratios he used dollar_figure as the median p e ratio of the comparables but the exhibit in his report gives the median as nm or not meaningful petitioner’s expert converted the after-tax p e ratio derived from the comparables’ p e ratios to a pretax ratio and then misapplied the adjusted p e ratio to various average and weighted average pretax earnings in a properly calculated market comparable approach the comparables’ p e ratios are to be calculated and the selected result to be applied to the subject company on the same type of earnings eg a p e ratio determined on the most recent year’s net_earnings is to be applied to the subject company’s most recent year’s net_earnings a p e ratio calculated on 5-year average earnings should be applied to the subject’s 5-year average earnings see zukin financial valuation businesses and business interests par pincite par pincite because we find the p e ratios and related computations employed by petitioner’s expert to be unreliable we disregard his conclusion that a p e ratio between and is appropriate for valuing ihc ’ petitioner’s expert also developed a capitalization rate based on the buildup method to the risk-free rate and equity premium he added a small size risk premium and then percent for other risk factors petitioner’s expert describes the other risks as those factors which differentiate ihc from the public companies he selected as comparables factors such as smaller geographical market lack of management depth and lesser access to capital markets with the exception of control and marketability most of the factors presented by petitioner’s expert are those which differentiate a small company from a large one and already were taken into consideration by the small company premium if we reduce petitioner’s expert’s capitalization rate accordingly and follow the remainder of his methodology the resulting values are in the range of roughly petitioner’s expert also asserted that a pretax p e ratio ranging from to was consistent with fmi’s experience with actual transactions but because no supporting data with respect to these transactions was provided in his report we accord little weight to the assertion -- - dollar_figure to dollar_figure million rather than dollar_figure to dollar_figure million though still substantially lower than the value of ihc’s assets petitioner attacks respondent’s expert’s use of a discounted cash-flow approach to value on the grounds that that approach or any method based on a projection of future earnings is not feasible in the construction industry because of risks inherent in the business such as poor estimates delays litigation over accidents defects and nonperformance and cyclical demand petitioner has not established that ihc suffers disproportionately from any of the risks mentioned earnings_of the company are a factor to be considered in valuing stock see sec_25_2512-2 gift_tax regs careful selection of the input into the cash-flow analysis takes into account industry risks moreover ihc’s earnings for the 5-year period ending in fiscal do not suggest volatility with the exception of a dip in fiscal ihc’s earnings exhibited steady growth consequently the projected growth rates used by respondent’s expert in his discounted cash-flow analysis are reasonable indeed conservative thus we believe that a discounted cash- flow analysis can be used appropriately to value ihc the weight to be given to an earnings approach as opposed to an asset approach depends in part on the degree to which the company is actively engaged in the sale_of_goods or services as opposed to being a holding_or_investment_company see 87_tc_78 estate of ford v commissioner tcmemo_1993_580 affd 53_f3d_924 8th cir ihc was clearly the former petitioner also attacks the methodology of respondent’s expert’s discounted cash-flow analysis specifically petitioner criticizes respondent’s expert’s assumption of a pretax profit margin of percent when ihc’s actual pretax profit margin averaged percent for the 5-year period challenged to explain the 1-percent discrepancy at trial respondent’s expert contended that the difference was attributable to the upward adjustment in earnings he made to account for excessive_compensation paid to mr rakow and petitioner during the period we believe respondent’s expert was mistaken in his testimony his report makes no mention of excessive_compensation a review of his report suggests that the 1-percent difference between the actual average pretax profit margin and the pretax profit margin assumed in the discounted cash-flow analysis is attributable to-- respondent’s expert’s selection of a direct_cost percentage of percent rather than the actual 5-year average of percent for a difference of percent plus respondent’s expert’s selection of a percentage for operating_expenses minus depreciation of percent rather than the actual 5-year average of percent for a difference of percent plus the fact that short-term interest_expense which actually averaged percent for the 5-year period is disregarded in a discounted cash-flow analysis for a difference of percent these three factors appear to account for the difference between the percent pretax profit margin assumed in respondent’s expert’s discounted cash-flow and ihc’s actual 5-year average pretax profit margin of percent thus the maximum adjustment that could have been attributable to excess compensation was percent ie the difference between the expert’s assumption regarding operating_expenses and the actual average which is within the range that petitioner’s own expert conceded that mr rakow may have been overcompensated this is not to suggest that we believe respondent’s expert’s use of a 1-percent assumption for pretax profit margins in the cash-flow analysis is appropriate to the contrary we believe petitioner’s expert’s estimates understate direct costs with the result that cash-flow and the indicated value based thereon are inflated as noted above respondent’s expert assumed direct costs pincite percent of revenues notwithstanding the fact that ihc’s year average wa sec_88 percent in his report respondent’s expert states that the 0-percent figure chosen was based upon historical results industry averages and anticipated economic conditions yet historical results averaged percent and the industry average according to the report wa sec_90 percent if the assumed direct costs percentage is affected by the industry average it should go up in ihc’s case not down we find that respondent’s expert’s own data support an assumption of a direct costs percentage higher than percent if one were to take the average of the most recent 3-year and 5-year average direct costs just as respondent’s expert did with respect to his operating_expenses assumption the result would be a direct costs assumption of rather than percent we believe the record in this case supports the use of a higher direct costs percentage which more closely approximates the historical averages experienced by ihc than the one employed by respondent’s expert if one substitutes a direct costs percentage of percent into respondent’s expert’s discounted cash-flow analysis the indicated value for ihc as a whole becomes approximately dollar_figure million rather than the dollar_figure million calculated by respondent’s expert as recalculated the dollar_figure million value indicated by a discounted cash-flow analysis calls into question the other valuation approach employed by respondent’s expert namely the market comparable approach that approach indicated a value of dollar_figure million for ihc respondent’s expert testified that a material difference in the results produced by the market comparable and discounted cash-flow approaches----which he defined as a difference of approximately to percent---would suggest that there was something inherently wrong that would cause him to review his assumptions the difference between the values indicated by the discounted cash-flow approach as herein adjusted and the market comparable approach is dollar_figure million or approximately percent respondent’s expert further testified that as between the two valuation methods he used the discounted cash-flow analysis was more significant than market comparables based on his personal experience and his review of industry literature in addition we note that respondent’s expert’s use of the market comparable approach required him to make numerous adjustments to the ratios derived from the publicly traded comparables in an effort to account for the substantially smaller size of ihc and certain generally_accepted_accounting_principles applied to the financial reports of public companies these adjustments appeared in the end somewhat arbitrary in any event respondent’s expert conceded that they were based on his subjective determinations in the court’s view the adjustments necessitated by the size difference between ihc and the publicly traded comparables render the market comparable approach inherently more prone to error on the basis of these considerations and respondent’s expert’s own stated preference for the discounted cash-flow analysis we accord considerably more weight to its results than to the results indicated by the market comparable approach on the basis of the foregoing we conclude that respondent’s expert’s discounted cash-flow analysis as adjusted to reflect more closely ihc’s actual experience provides the most reliable indication of value namely dollar_figure million this figure is sufficiently close to the adjusted book_value of ihc’s assets ie dollar_figure million plus that the two indications of value are reconcilable conversely we think the dollar_figure to dollar_figure million value indicated by petitioner’s expert’s capitalization of earnings method is so divergent from the asset-based value that the former should be disregarded we accordingly find that the value of ihc as a whole was dollar_figure million on the valuation_date we now consider the appropriate minority discount to apply in determining the value of petitioner’s shares of ihc stock the parties agree that the minority discount is the inverse of the control premium respondent’s expert reviewed control premium figures for the overall market percent general contractors percent and construction companies percent selected percent as the appropriate control premium for ihc and converted this to a minority discount of percent petitioner’s expert selected a minority discount rate of percent using overall market averages one based on a survey of market activity recent to the valuation_date and another being the highest median premium in the 12-year period including the valuation_date generally the average of all companies is not a good indicator of the subject company see 87_tc_349 although petitioner’s expert does not present industry-specific control premium data petitioner argues for using the control premium of construction companies percent which converts to a minority discount of percent as consistently reported in its audited financial statements ihc performed most of its jobs on a stand-alone basis thus it more closely resembles a construction company than a general contractor consequently we agree that the 45-percent control premium that respondent’s expert reports for construction companies is appropriately used for ihc accordingly an inverse 31-percent minority discount should be applied to petitioner’s thc stock ’ dividing the dollar_figure value for ihc as a whole by the big_number shares outstanding results in a value of dollar_figure per share although the use of a 45-percent control premium would affect the value computed by respondent’s expert under the market comparable approach we need not consider this because of our conclusion that the market comparable approach is not reliable in this case - - applying the 31l-percent minority discount rate to this share value results in a value of dollar_figure per share accordingly we hold that petitioner’s shares were worth dollar_figure each on the valuation_date in keeping with our holding decision will be entered under rule
